Pleading and practice; motion for relief from judgment or order; unreasonable delay in filing motion. — On January 25, 1980 the court entered the following order:
Before Davis, Judge, Presiding, Kunzig and Bennett, Judges.
*564In 1960, plaintiff Sadie L. Campbell, a veteran preference eligible who was dismissed from her civilian employment with the Department of the Army, brought this suit to recover back pay on the ground that her removal was arbitrary and capricious and that the adverse ruling of the Civil Service Commission sustaining her dismissal was not supported by substantial evidence. The case came before the court on cross-motions for summary judgment which were submitted without argument. On June 30, 1961, the court ordered plaintiffs motion denied on the ground that she failed to state a cause of action, granted the Government’s motion for summary judgment, and dismissed the petition. Campbell v. United States, 154 Ct. Cl. 865 (1961). Plaintiff did not then seek rehearing under what is now Rule 151 or relief from judgment under what is now Rule 152, but she did file two very belated petitions for certiorari which were denied, 393 U.S. 1121 (1969); 403 U.S. 910 (1971).
On December 13, 1979, over eighteen years after our decision in 1961, plaintiff, acting pro se, filed the instant motion for rehearing (which has been allowed to be filed as a motion for relief from judgment or order under Rule 152(b)).1The motion raises various procedural and substantive objections to the administrative proceeding against plaintiff, some of which the court considered in 1961 and all of which could have been presented at that time or shortly thereafter.
Rule 152(b) requires that such a motion for relief from an order or judgment be filed in some instances no more than a year after the decision and in no case beyond a "reasonable time.” It is beyond dispute that, on any view of plaintiffs current motion, the unexplained 18-year delay in this case was far too long and wholly unreasonable. The court need not and should not entertain it.
It is therefore ordered that plaintiffs motion for relief from judgment or order under Rule 152(b) is denied.
Plaintiffs petition for a writ of certiorari was denied March 24, 1980.

 A normal petition for rehearing is limited to a very short time after decision, now fourteen days. Rule 151.